DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed September 22, 2022. Claims 1, 4, 6, 8-9, 13, and 17 were amended. Claims 2, 3, and 14 were canceled. Claims 1, 4-13, and 15-23 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim was amended to include the limitation “shutting off” the autonomous vehicle, however, no clear support is found for this feature and therefore appears to be new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 15-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al (US 2017/0123421) in view of Atluri et al (US 2018/0050686).
As per claim 1, Kentley et al teach a method for automating a power down process for an autonomous vehicle, comprising: 
detecting, at an electronic control unit, a low state of charge of an autonomous vehicle battery (see at least paragraphs [0150, 0163]),
determining, using vehicle sensors, that the autonomous vehicle is unattended (see at least paragraph [0124]),
determining, using autonomous vehicle mapping and location modules, that an autonomous vehicle location is in an approved shut down area, transmitting a shut down notice from the autonomous vehicle, and cutting power to vehicle components connected to the battery, detecting a battery low state of charge, and cutting power to additional vehicle components connected to the battery (see at least paragraphs [0174-0175, 0160]).
Kentley teaches the use of multiple batteries (see at least paragraph [0062]) but fails to explicitly teach the use of a low voltage battery and a high voltage battery as claimed. However, in the same field of endeavor Alturi et al teach a vehicle system that includes the use of a low voltage battery and a high voltage battery wherein the high voltage battery provides power to the propulsion system as well as other vehicle loads and devices and the low voltage battery provides power to vehicle accessories and other low power devices (see at least paragraphs [0020, 0021]). It would have been obvious to one of ordinary skill in the art to include the teaches of Alturi et al in the system of Kentley et al because doing so would allow for an easier way to manage power consumption of a vehicle. 
As per claim 4, Kentley et al teach where detecting the high voltage battery low state of charge includes comparing a high voltage battery state of charge to a selected threshold value, and determining that the high voltage battery state of charge is less than the selected threshold value (see at least paragraph [0150]).
As per claim 5, Kentley et al teach wherein the selected threshold value includes sufficient charge for the high voltage battery to restart the autonomous vehicle and drive the autonomous vehicle to a charging station (see at least paragraphs [0150, 0174]).
As per claim 6, Kentley et al teach wherein cutting power to vehicle components results in shutting off the autonomous vehicle (see at least paragraphs [0174, 0175]).
As per claim 7, Kentley et al teach wherein determining the vehicle is unattended includes determining the vehicle is in one of park mode and service mode, and determining that vehicle doors are closed (see at least paragraphs [0174, 0175]).
As per claim 8, Kentley et al teach wherein detecting the low state of charge includes detecting an imminent dead battery event (see at least paragraph [0150]). Kentley et al, as modified above, fails to explicitly teach wherein the high voltage battery has less than a three percent state of charge. However, it would have been an obvious matter of design choice to set that threshold at any percentage since the Applicant has not disclosed that doing so would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well if any percentage was set. 
As per claim 23, Kentley et al teach wherein cutting power to vehicle components connected to the high voltage battery includes opening component contacts such that no energy flows from the high voltage battery to the vehicle components (see at least paragraphs [0174-0175, 0160]).
Claims 9-13 and 15-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661                                                                                                                                                                                         21-